DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement made to the art by the invention it pertains. Currently, the abstract recites a pressure/temperature sensor and the respective components it includes, however it does not describe an improvement made by the sensor as a whole to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure/Temperature Sensor with reduced Pressure Loss.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Fujisawa et al US 20180031427 (hereinafter “Fujisawa”) discloses a second case includes a projection that projects on an opposite side of a threaded portion of the second case, which is opposite from a first case, while the projection is placed in a passage when the second case is installed to an installation-subject member. An opening is formed in a visible area of an outer peripheral surface of the projection, which is visible at a time of viewing the outer peripheral surface in a flow direction of the measurement-subject medium upon installation of the second case to the installation-subject member, and the projection includes a flow direction changing portion that changes a flow direction of the measurement-subject medium, which is introduced from the passage into an introducing hole through the opening, from a direction along the passage to a direction toward the sensor unit. (Fig 1-13, Paragraph 0030-0079)

Kaiser et al US 20140341255 (hereinafter “Kaiser”) discloses a device for measuring a pressure and a temperature of a fluid medium flowing in a duct, the device including a pressure sensor element; a temperature sensor having a temperature sensor element; a housing that has a connecting piece, the connecting piece being insertable into the duct in an insertion direction, the connecting piece having an interior chamber, the interior chamber having an opening through which the interior chamber may be exposed to the fluid medium; and a carrier substrate, the pressure sensor element being connected electrically and mechanically to the carrier substrate. In order to increase the service life of the temperature sensor, and in order to allow temperature measurement that is as accurate as possible, it is provided, in this context, that the carrier substrate be positioned substantially parallel to the insertion direction in the interior chamber of the connecting piece, the interior chamber extending along the insertion direction, and it is provided that the temperature sensor be connected electrically and mechanically to the carrier substrate. (Fig 1a-2c, Paragraph 0021-0042)

Prior art such as Fujisawa and Kaiser made available do not teach, or fairly suggest, an introduction portion provided in the holding member to be positioned at an inner side of the pipe with respect to the sensor circuit, and arranged inside the pipe when the tube is fixed to the pipe, wherein the introduction portion includes a plurality of blades having blade surfaces extending along a protrusion direction of the introduction portion with respect to the sensor circuit, and the plurality of blades are arranged radially on a perpendicular surface perpendicular to the protrusion direction, and angles defined by the blade surfaces of the adjacent blades are all acute angles. This modification achieves reduction of pressure loss of a measurement medium, ensures amount of drawing in the measurement medium even if the wing is attached at every angle with respect to flow direction of the measurement medium in an effective manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855